FVILL   WIILSON


                            August 28,   1961


  Honorable Walter E. Wilson
  County Attorney
  Ector County
  Odessa, Texas           Opinion No. WW-1123
                               Re:   Whether it Is necessary for
                                     a county clerk to file notices
                                     of assignment of account in
                                     the chattel mortgage records
                                     of the county, and the meaning
                                     of the word "among" as it
                                     appears in Section 5, Article
   Dear Mr. Wilson:                  260-1, Vernon's Civil Statutes.
             Your request for an opinion poses the following
   questions:
                  (1) Whether it is necessary to file
                      notices of assignment of account
                      in the chattel mortgage records
                      of the county.
                  (2) The meaning of the word "among"
                      as it appears in Section 5, Article
                      260-l of Vernon's Civil Statutes.
             Section 5, Article 260-1,          Vernon's Civil Statutes,
   provides as follows:
                   "Upon the filing for record of any
              notice of assignment the County Clerk
              shall receive, file and index the same,
              as in the case of chattel mortgages, and
              shall preserve the same among the chattel
              mortgages in his office forach   notice
              of assignment which shall be filed, and
              shall receive a fee of Twenty-five (254)
              Cents. Satisfaction, cancellation or
              release, signed by the assignee, of any
                                                                 .   -




Honorable Walter E. Wilson, Page 2 (WW-1123)


         such notice of assignment recorded in
         the office of the County Clerk may be
         entered on the record book In such
         office in which the notice of assign-
         ment is entered, as In the case of chat-
         tel mortgages, and for each such entry
         the County Clerk shall receive a fee of
         Twent -five (25d) Cents." (Emphasis
         added7
           The two questions presented can be resolved by a
proper construction and interpretation of the foregoing
Article. We construe the wording of the statute as not re-
quiring notices of assignment of account to be filed or in-
dexed in or with the chattel mortgage records of the county,
The ca% of Texas and Pacific Ry. Co. v. Railroad Commission
of Texas, 105 Tex. 386   150 S.W. 878 (1912) held that words
in common use, when usid by the Legislature'in a statute,
are to be understood as Intended to express the sense in
which they are ordinarily used, Also Railroad Commission of
Texas v. Texas and N. 0. Ry. Co., 197 S.W.2d 17b (Civ.App.
194b1, held that words in common use when used in a statute
will'be given their natural. ordinarv and oooular meaning.
Finally,-the opinion of the-court in"Holloway v. Texas Indem-
                40 S.W.2d 75 (Com.App. 1931), stated that
                        legislative acts must give words not
specifically defined their ordinary meaning. -In view of the
legal principles set forth in these cases, it is our opinion
that the literal or plain meaning of the phrase, "as in the
case of chattel mortgages," as it appears in Section 5 of
Article 260-1,  requires only that notices of assignment of
account be registered by employing the same method or practice
as in the case of chattel mortgages.
          Section 5 of Article 260-i also states that the
County Clerk shall preserve such notices "among" the chattel
mortgages in his office. Black's Law Dictionary, Fourth
Edition, defines the word "among" as "mingled with or in the
same group or class," (Emphasis added). It is our opinion
that this definition would not require notices of assignment
of account to be kept in the same file as chattel mortgages,
but only that they be preserved in the place where notices of
assignments are kept.
                       SUMMARY
          A County Clerk is not required to file
          notices of assignment of account in the
Honorable Walter E. Wilson, Page 3 (WW-1123)


            chattel mortgages records of the county.
            Also, the meaning of the word "among"'as
            it appears in Section 5, Article 260-1,
            Vernon's Civil Statutes, does not require
            a County Clerk to preserve notices of
            assignment of account In the same file
            with chattel mortgages.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas




                                    Assistant
1RWjr:mm
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
W. Ray Scruggs
Elmer McVey
John Leonarz
Lawrence Hargrove
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Howard W. Mays